


110 HRES 346 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Issa (for himself
			 and Ms. Watson) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Jack Valenti should be recognized for his contributions to
		  public service and public entertainment.
	
	
		Whereas Jack Valenti was a proud service member, a loyal
			 Presidential advisor, a Hollywood icon, and industry advocate;
		Whereas Jack Valenti was born on September 5, 1921, in
			 Houston, Texas to the son and daughter of Italian immigrants;
		Whereas Jack Valenti was raised with a passion for public
			 service;
		Whereas Jack Valenti attended Harvard Business School on
			 the G.I. bill;
		Whereas Jack Valenti served as a trusted advisor and
			 personal friend to President Lyndon Johnson, assisting with the passage of
			 Great Society legislation;
		Whereas for 38 years Jack Valenti served as the President
			 of the Motion Picture Association of America, during which he created the film
			 industry’s movie-rating system;
		Whereas Jack Valenti was continually a passionate advocate
			 of American cinema and protection of artistic property;
		Whereas Jack Valenti’s passion for life will be remembered
			 many years beyond his tireless persona; and
		Whereas Jack Valenti passed away on April 26, 2007: Now,
			 therefore, be it
		
	
		That it is the sense of House of
			 Representatives that Jack Valenti should be recognized for his contributions to
			 public service and public entertainment.
		
